Citation Nr: 1621439	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  13-27 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted in order to reopen a claim for entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

B. Rideout, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Marine Corps from April 1980 to April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in February 2016.  A transcript of that hearing has been associated with the claims file.
 
This appeal was processed using Virtual VA and the Veterans Benefits Management System paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  
  

FINDINGS OF FACT

1.  The Veteran's claim for service connection for a left knee disorder was previously considered and denied by the RO in a May 1997 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the final May 1997 rating decision is not cumulative of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder.

3.  The evidence shows that the Veteran suffered a left knee injury in service, that he has had problems with his left knee since that time, and that his current left knee disability is related to his active service. 

	
CONCLUSIONS OF LAW

1.  The May 1997 rating decision that denied service connection for a left knee disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the May 1997 rating decision is new and material, and the claim for service connection for a left knee disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable disposition to reopen and grant the Veteran's claim for service connection for a left knee disorder, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.  There is no prejudice to the Veteran.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran first submitted a claim for service connection for a left knee disorder in October 1988, which was denied by the RO in an April 1989 rating decision.  In that decision, the RO found that the evidence of record did not reflect a chronic left knee disorder.  The Veteran was notified of the decision and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the April 1989 rating decision is final.

The Veteran then submitted an application to reopen his left knee disorder claim in April 1997.  The RO issued a decision letter to the Veteran in May 1997, which notified the Veteran that his claim remained denied at that time.  The letter also noted that the claim had previously been denied and as such, if he wished to reopen the claim, the Veteran would need to submit medical evidence to show that the claimed disability was incurred in service and that it had existed since service.  The letter then indicated that any such evidence must be submitted to VA within one year from the date of the notice letter.  Thus, the Veteran was notified of the 1997 decision to deny the claim and of his appellate rights, but he did not appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Moreover, there was no pertinent evidence submitted within one year of the decision.  38 C.F.R. § 3.156(b).  Therefore, the Board finds that the May 1997 rating decision is final.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

The United States Court of Appeals for Veterans Claims (Court) has held that the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The Veteran then filed a claim for service connection for a left knee disorder in March 2012.  The evidence associated with the file since the May 1997 rating decision includes a March 2016 opinion letter from his private doctor opining that the Veteran has a current, chronic left knee disorder and that the condition is related to service.  This evidence relates to an unestablished fact necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim.  Therefore, the Board finds that new and material evidence has been received in order to reopen the Veteran's claim for service connection for a left knee disorder.  38 C.F.R. § 3.156(a).  

In turning to the merits of the claim, the Board concludes that the Veteran is entitled to service connection for his left knee disorder.

Review of the Veteran's service treatment records show that the Veteran's April 1980 enlistment examination and February 1984 separation examination indicate that the Veteran's left knee was normal; with no noted knee disorders.  However, these service records also show that the Veteran injured his left knee while practicing for a track meet in June 1980.  At that appointment, pain on movement of the patella and mild crepitus were found and the Veteran was diagnosed with chondromalacia of the left knee.

The Veteran was afforded a VA examination in connection with his initial claim in February 1989.  At that time, the examiner made note of the Veteran's in-service left knee injury and found mild crepitus upon evaluation.  The Veteran had full range of motion and x-rays were noted to be normal.  The examiner then diagnosed the Veteran with a mildly symptomatic left knee sprain, however, an etiology opinion was not provided, thus, making this examination inadequate.

The Veteran underwent a private MRI scan in November 2011 as a result of his symptoms of pain, swelling, and instability of the left knee.  He reported that he had experienced such symptoms intermittently for years, but stated that they had worsened since spring 2011.  The MRI report revealed a meniscus tear, moderate diffuse medial compartment chondromalacia, cartilage defect, moderately severe diffuse trochlear groove chondromalacia, moderate central apex and mid medial patellar chondromalacia, and effusion.

The Veteran was then afforded a VA examination in May 2012.  The VA examiner noted that the Veteran had been diagnosed with chondromalacia in June 1980 and a meniscus tear in November 2011.  After an evaluation, he opined that the Veteran's left knee disorder was less likely than not incurred in or caused by the in-service injury.  In support of his opinion he stated that the Veteran's in-service injury had been mild, requiring only one appointment.  He also noted that the Veteran's separation examination did not indicate the presence of any knee problems, to include a meniscus injury.  He then opined that the Veteran's in-service knee injury would not be expected to cause early onset arthritis or future knee problems.  However, the 2012 examiner did not discuss the chondromalacia found in the November 2011 MRI report.  He also failed to address the Veteran's testimony that he had continued to experience left knee problems since service, and instead, appears to have relied heavily upon the Veteran's normal separation examination in formulating his opinion.  Thus, the Board finds that the May 2012 VA examination was inadequate.

In March 2016, the Veteran submitted a medical opinion statement from his treating private doctor, Dr. R.V.  Dr. R.V. reported that the Veteran had been diagnosed with chondromalacia of the patella, chondromalacia, arthritis of the tibial femoral articulation, and medial meniscal tearing.  Dr. R.V. then noted that he had reviewed the Veteran's June 1980 service treatment record, indicating a diagnosis of chondromalacia, and opined that the Veteran's current diagnosis of chondromalacia patella was a continuation of the same diagnosis of the in-service chondromalacia, with the additional findings of tibial femoral arthritis and medial meniscal tearing.

In reviewing the evidence of record, the Board finds that Dr. R.V.'s medical opinion is significantly probative, as he considered all of the relevant evidence of record and his opinions took the Veteran's statements into account.  Dr. R.V. also relied upon his experience and expertise, as well as his knowledge of the Veteran's disorder, as his treating doctor.  To the extent that there is any reasonable doubt, it is resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the Board concludes that service connection for a left knee disorder is warranted.  





	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a left knee disorder is reopened.  

Service connection for chondromalacia of the left knee is granted.







____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


